DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Disposition of Claims
Claims 1, 5, 9-11 and 15-22 are pending in the application.  Claims 2-4, 6-8 and 12-14 and 23.   Claim 19 has been withdrawn due to applicant’s election.
The amendments to claims 1, 15-16 and 19-20, initially filed on 9/23/2021, have been entered in the above-identified application.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 16, 20, and their dependent claims, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 

	
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 15-16, 18 and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morimoto (JP47-012224A, using the English translation dated 11/19/2020) in view of Patel et al. (US 2005/0165193 A1).

Regard claims 1, 16, 18 and 20-22, Morimoto teaches a method for manufacturing an elastic composite yarn that comprises: spinning elastic filament yarns, each of which is made of a polyurethane elastomer  (the same spandex as claimed) and serves as a core yarn, together with an inelastic fiber roving yarn, wherein: at least two elastic filament yarns are used as the core yarns; each of the elastic filament yarns is given a different degree of stretch; with a stretch ratio between the least stretched yarn and the most stretched yarn maintained at 1:1.2 to 3.0, the elastic filament yarns are fed into an inelastic roving yam during drawing to produce an elastic composite yarn having the elastic filament yarns in the core; and the elastic composite yarn is thermally treated under no tension to remove a twisted strain in a sheath of the composite yarn so that the elastic filament core yarns shrink sufficiently, and the form of the 

With regard to the claimed limitation “wherein the elastic core fiber I and the elastic core fiber II are made of the same spandex but have different elastic properties,” the examiner notes Morimoto teaches examples wherein strands of polyurethane elastic yarns are provided with different core yarn drafts (e.g. 3.68 for one strand and 2.9 for another strand) (Examples 1 and 2).  Morimoto also teaches that the core yarns thus obtained were heat-treated in hot water at 80 °C for one minute (Examples 1 and 2). 

Morimoto does not explicitly disclose that the elastic core fiber I and the elastic core fiber II have different moduli.

However, Patel teaches that when elastic fibers, both covered and uncovered, are typically stretched during knitting, weaving and the like, i.e., they experience a biasing force that results in an elongation or lengthening of the fiber, and that large degrees of stretch, even at ambient temperature, produces a permanent set, i.e., part of the applied stretch is not recovered when the biasing force is released ([0005]).  Patel further teaches that exposure of the stretched fiber to heat can increase the permanent set, thus resulting in a fiber that is "heat-set," wherein the fiber thus assumes a new relaxed length which is longer than its original, pre-stretched length (“redeniering”) ([0005]).  The examiner notes that Patel also teaches examples (preferred embodiments) in which stretch heat-setting generally increased the modulus of both AFFINITY and Lycra, and in which the most significant consequence of heat-setting was the gradual decrease in extensibility with increasing stretch ([0188]-[0199], Table 1 and Figs. 4-6).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have expected that drafting of polyurethane elastic core yarns at different stretch ratios, followed by heat treatment (as done in Morimoto’s examples) would have resulted in the elastic core yarns having different elastic properties and different moduli, as increased stretch would be expected to result in permanent set, increased modulus and/or decreased extensibility, as suggested by Patel ([0005], [0188]-[0199], Table 1 and Figs. 4-6).


Regarding claim 15, Morimoto teaches examples in which a polyester fiber roving is used (see fifth page).  It would have been obvious to one having ordinary skill in the art prior to the invention to have used a polyester fiber roving as the inelastic fiber in other embodiments of Morimoto in order to provide a roving of inelastic synthetic fibers that can be used to obtain a bulky, stretchable stable composite yarn, as taught by Morimoto (see the fourth and fifth pages).



Claims 5, 9-11 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morimoto (JP47-012224A, using the English translation dated 11/19/2020) in view of Patel et al. (US 2005/0165193 A1), as applied to claims 1 and 16 above, further in view of Liao (US PGPUB 2009/0191777). 

Regarding claim 5, Morimoto in view of Patel remains as applied above.

Morimoto in view of Patel does not explicitly disclose wherein at least one elastic core fiber has a denier of about 10 denier to about 450 denier.

However, Liao teaches stretch fabrics which may comprise a weft yarn that includes a hard yarn and optionally an elastic yarn, including a composite elastic core yarn ([0048]).  Liao 

It would have been obvious to one having ordinary skill in the art prior to the invention to have modified the core yarns of Morimoto in view of Patel with composite elastic yarns having a linear density in the range from about 15 denier to about 900 denier, or about 30 denier to 300 denier, in order to obtain stretch woven fabrics that have no substantial grin-through, as taught by Liao (see [0044], [0046]-[0048], [0067] and [0081]).

Regarding claims 9-11, Liao remains as applied above to claim 5 (with regard to denier), further teaching that a composite yarn (used interchangeably with "composite elastic core yarn") can include various composite yarns, including combinations of a core spun yarn and an air covered yarn, single wrapped yarn or double wrapped yarn (see [0044]-[0045], [0066]-[0067] and claim 7).

Regarding claim 17, Liao teaches fabrics that may have an elongation from about 10% to about 45% in the warp or/and weft direction (see [0054]).


Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 5, 9-11 and 15-22 have been considered but are moot because the new ground of rejection does not rely on any reference 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789          

                                                                                                                                                                                  /MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789